IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs July 16, 2013

         STATE OF TENNESSEE v. CORREL MARCELLUS BAKER

                   Appeal from the Circuit Court for Coffee County
                      No. 38869     Vanessa A. Jackson, Judge


               No. M2013-00520-CCA-R3-CD - Filed September 6, 2013


Appellant, Correl Marcellus Baker, was convicted by a Coffee County jury of aggravated
robbery and reckless endangerment. The trial court sentenced him to eight years for the
aggravated robbery conviction and merged the reckless endangerment conviction into the
aggravated robbery conviction. On appeal, appellant argues that the evidence was
insufficient to support his conviction for aggravated robbery. Following our review, we
affirm the judgment of the trial court but remand for entry of a corrected judgment reflecting
that the reckless endangerment conviction was merged into the aggravated robbery
conviction.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed as
                            Modified; Case Remanded

R OGER A. P AGE, J., delivered the opinion of the court, in which D. K ELLY T HOMAS, J R., and
C AMILLE R. M CM ULLEN, JJ., joined.

Bethel Campbell Smoot, Jr., District Public Defender; and Kevin R. Askren, Assistant
District Public Defender, Tullahoma, Tennessee, for the appellant, Correl Marcellus Baker.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Charles Michael Layne, District Attorney General; and Felicia B. Walkup, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          I. Facts

      This appeal concerns an incident that occurred in Coffee County during the Bonnaroo
Music and Arts Festival in 2011. Appellant grabbed wristbands used for admission into the
festival from the possession of the victim. On June 9, 2011, Manchester Police Officer
Landon Pence witnessed a man, later identified as George Panagoulis (“the victim”), being
dragged by a black Nissan Altima as it pulled out of a Rite Aid Pharmacy parking lot. The
victim’s body appeared to be dangling from the driver’s window, and he was yelling to the
driver to stop. Officer Pence used his radio to request back-up because his own patrol car
contained two arrestees on their way to jail. When he made the radio call, his police
dashboard camera was triggered. The camera recorded a significant portion of the events
that followed.

       Officer Pence saw the victim fall from the vehicle. He felt certain that the victim had
been run over by the car dragging him. The car sped past Officer Pence; the driver ignored
the lights on Officer Pence’s patrol car. Officer Pence kept the Nissan Altima in his sight
and ultimately directed Officer Adam Floied to it. Officer Floied forced the car to a stop at
the J & G Pizza and Steak House.

       At trial, the victim testified he was in Manchester that day selling wristbands for
admission to Bonnaroo, a high-profile music festival held near the town each year. The
victim made his living by buying tickets to major events at discounted prices, then attending
those events to sell the tickets to last-minute purchasers for a profit. He had attended the
Bonnaroo festival in the past but had not done so for several years. The victim stated that
he was standing outside of a Rite Aid when a black Nissan Altima approached him. The
victim asked through the open driver’s window of the car if the passengers were seeking
Bonnaroo tickets. The front seat passenger, whom the victim identified at trial as appellant,
was the primary negotiator for the purchase of the wristbands. In the back seat were three
passengers, two females, Tessa Albright and Cheyenne Coffee, and a male, Justin
Crutchfield. The victim stated that he did not speak with the driver, Dru Talley, at any point.

       The victim testified that appellant indicated he was interested in the wristbands and
asked to see the ones the victim had with him at the time. Appellant then asked the victim
to prove the wristbands were real. To do so, the victim pulled from his wallet the city permit
allowing him to sell the tickets. The victim testified at trial that he was leaning inside the car,
across Mr. Talley, to show appellant the permit. At this point, the victim said appellant
grabbed the wristbands, causing the victim to drop his wallet in the car. Appellant shouted
at Mr. Talley, directing him to leave quickly, though the victim could not recall appellant’s
exact words . Mr. Talley complied, and the victim was dragged along, hanging onto the car
by the window frame. The victim testified that he pleaded with Mr. Talley to stop the car and
let him go. He told Mr. Talley that they could have the wristbands and his wallet if he
stopped. Mr. Talley did not stop. The victim also testified that appellant shouted at him to
“jump” from the car.



                                                -2-
       The victim testified that he fell off the car after being punched in the face. He was
unable to testify as to who hit him. On cross-examination, the victim indicated that the whole
event took place in approximately two minutes and covered “about 150 yards.”

      When Officer Pence approached him, the victim was lying in the road. He had not
been hit by the car. The victim had lacerations to the back of his head, which hit the
pavement when he fell from the car. He also had abrasions to his shoulder, arm, and hands.
The victim was transported to the Medical Center of Manchester emergency department
where he was treated for his injuries.

       Meanwhile, Officer Floied began interacting with the occupants of the car. He found
five individuals in the car and directed them to step out of the car. Officer Floied asked for
each passenger’s identification. When he searched the car, he found the five stolen
wristbands and the victim’s wallet on the floorboard. Based on the seriousness of the crime
and the evidence linking the occupants of the car to it, Officer Floied took all of them into
custody and transported them to the police department for questioning.

        At appellant’s trial, two of the passengers, Tessa Albright and Justin Crutchfield,
testified. Ms. Albright claimed she was not friends with appellant but knew him from the
local skate park. She stated that she and Cheyenne Coffee had “run into” appellant and Mr.
Talley at Walmart. Ms. Albright and Ms. Coffee asked Mr. Talley for a ride to the skate
park. The group, including Mr. Crutchfield, went to the skate park but left soon after
arriving to search for wristbands for Bonnaroo. Ms. Albright stated that Mr. Talley pulled
into the Rite Aid parking lot and that the interaction with the victim started thereafter. Ms.
Albright testified that she was sitting directly behind Mr. Talley, the driver. While Mr.
Talley and appellant looked at the wristbands, Ms. Albright and the victim had a conversation
about Florida. She further testified that she saw appellant take the wristbands from the
victim before the car accelerated. Ms. Albright said that the victim was being “punched and
dragged” down the road and that she and Ms. Coffee were screaming for Mr. Talley to stop.
She recalled Mr. Talley’s punching the victim, causing him to fall from the car, but she
testified that both men had punched the victim during the event.

       After the state rested its case-in-chief, appellant presented Mr. Crutchfield as a
witness. He testified that he knew appellant from the skate park. Mr. Crutchfield said he and
appellant went to Walmart in search of Bonnaroo wristbands and ran into Mr. Talley, who
offered to drive them. Mr. Crutchfield said he was friends with Ms. Albright. After visiting
the skate park, the group decided to go to Bonnaroo. Mr. Crutchfield was sitting in the
middle of the backseat, between Ms. Albright and Ms. Coffee. On the “back way” to
Bonnaroo, Mr. Talley noticed the victim selling wristbands at the Rite Aid and pulled into
the parking lot.

                                             -3-
        Mr. Crutchfield testified that Mr. Talley and the victim argued over the wristbands.
He could not recall who grabbed the wristbands from the victim. Mr. Crutchfield could not
get out of the car despite his desire to do so, as he was in the middle seat. When Mr. Talley
drove away from Rite Aid, the victim refused to release the wristbands. Mr. Crutchfield
testified that he told the victim to “let go” and encouraged Mr. Talley to drive faster, as he
was “freaking out.” Mr. Crutchfield was on probation for a theft offense at the time. Mr.
Crutchfield stated that he saw Mr. Talley punch the victim “more than once.” The victim fell
off the car after it entered the roadway.

      On cross-examination, Mr. Crutchfield said he had been friends with appellant but not
Mr. Talley, of whom he was afraid. When asked why he was afraid of Mr. Talley, Mr.
Crutchfield indicated that he had heard that Mr. Talley was “messed up in the head.”
However, he was trying to get to Bonnaroo, so he was willing to take the offered ride.

      Following the close of proof and deliberations, appellant was convicted of aggravated
robbery and reckless endangerment. The trial court sentenced him to eight years for the
aggravated robbery conviction and merged the reckless endangerment conviction into the
aggravated robbery conviction.

                                                II. Analysis

       Appellant argues that the evidence was insufficient to support his conviction for
aggravated robbery.1 Specifically, he contends that there was no direct evidence that he
shared the driver’s intention to use the vehicle as a deadly weapon to accomplish the robbery
and that the circumstantial evidence did not exclude every reasonable theory or hypothesis
except that of guilt. The State responds that appellant’s argument relies on an incorrect
standard of review regarding circumstantial evidence and that the evidence was sufficient to
support appellant’s conviction for aggravated robbery. We agree with the State.

       The standard for appellate review of a claim challenging the sufficiency of the State’s
evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of


        1
           We note that appellant attempted to include in his brief a challenge to the trial court’s actions as
the thirteenth juror; however, he has waived that challenge because it is “not supported by argument, citation
to authorities, or appropriate references to the record.” Tenn. Ct. Crim. App. R. 10(b).

                                                     -4-
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “‘we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn.
2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and
the weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

       To sustain a conviction for aggravated robbery as charged in the indictment, the State
must have proven beyond a reasonable doubt that appellant committed “intentional or
knowing theft of property from” the victim “by violence or putting the [victim] in fear” and
“[a]ccomplished [the theft] with a deadly weapon or by display of any article used or
fashioned to lead the victim to reasonably believe it to be a deadly weapon.” Tenn. Code
Ann. §§ 39-13-401, -402 (2010).

       The State pursued a theory that appellant was criminally responsible for the actions
of the driver. “A person is criminally responsible as a party to an offense if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” Tenn. Code Ann. § 39-11-401(a) (2010). Further, a
person is criminally responsible for an offense committed by the conduct of another, if
“[a]cting with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another
person to commit the offense[.]” Id. § 39-11-402(2). While not a separate crime, criminal
responsibility is a theory by which the State may alternatively establish guilt based on the
conduct of another. Dorantes, 331 S.W.3d at 386 (citing State v. Lemacks, 996 S.W.2d 166,
170 (Tenn.1999)). No specific act or deed needs to be demonstrated by the State, and

                                               -5-
furthermore, the presence and companionship of an accused with the offender before and
after the offense are circumstances from which participation in the crime may be inferred.
State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). However, to be convicted, “the
evidence must establish that the defendant in some way knowingly and voluntarily shared in
the criminal intent of the crime and promoted its commission.” Dorantes, 331 S.W.3d at 386
(citing State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994)); State v. Foster, 755
S.W.2d 846, 848 (Tenn. Crim. App. 1988)).

       Viewed in the light most favorable to the State, the evidence shows that appellant
grabbed the victim’s wristbands and ordered the driver to leave while the victim was leaning
half-way into the vehicle, causing the victim to be caught and dragged along, hanging from
the vehicle as the driver turned onto a highway. Appellant, the driver, or both appellant and
the driver punched the victim, and he let go of the vehicle, falling into the roadway. The
police found the wristbands and the victim’s wallet in the vehicle. From this proof, any
rational jury could have found appellant guilty of aggravated robbery beyond a reasonable
doubt.

       Appellant argues that the State did not prove that he shared the driver’s intention to
use the vehicle as a deadly weapon. However, under the criminal responsibility theory, the
State did not have to prove any specific act or deed to show that he shared the driver’s
intention because the presence and companionship of an accused with the offender before
and after the offense are circumstances from which participation in the crime may be
inferred. Ball, 973 S.W.2d 288, 293. Nonetheless, in this case, the victim testified that
appellant directed the driver to drive away. Appellant is without relief as to this issue.

                                             CONCLUSION

       Based on our review of the record, the parties’ briefs, and the applicable law, we
affirm appellant’s conviction for aggravated robbery. However, we remand the case to the
trial court for entry of a corrected judgment reflecting the merger of the reckless
endangerment conviction into the aggravated robbery conviction.2


                                                            _________________________________
                                                            ROGER A. PAGE, JUDGE


        2
           In his brief, appellant notes that the trial court merged the convictions during the motion for new
trial hearing, the transcript of which is not included in the appellate record. However, appellant’s motion
for new trial and the State’s response are included in the record, and in the State’s response, it concedes that
merger would be appropriate. While the record does not reflect the trial court’s action in this regard, we
conclude from our review that merger was appropriate.

                                                      -6-